Per Curiam,
In the court below, this case involved a question of implied agency dedueible from a course of dealing between the parties, and also of ratification of the alleged agent’s acts. The evidence necessary to establish such relation is very different from that required to prove an express agency. In the former greater latitude must necessarily be allowed in the admission of testimony tending to prove facts and circumstances from which the existence of an agency may be legitimately inferred. From the nature of the case, evidence that would tend to prove an implied agency, or subsequent ratification, would be inadmissible as proof of an express agency. Without referring to the assignments of error in detail, this is a sufficient answer to several of the specifications relating to the admission of evidence.
Plaintiff’s offer, — referred to in the fifteenth specification, — to show a judgment, held by Taylor, the alleged agent, to which payments not remitted to the plaintiff might have been applied, was properly excluded. All the payments made by defendant’s *375testatrix were expressly appropriated to the plaintiff’s security, and it would not have advanced the case to show that there was another debt to which the payments might bave been, but were not appropriated.
The evidence properly before the jury fully justified the learned trial judge in charging as set forth in the sixteenth and seventeenth specifications: and that part of the charge was a fair presentation of the defendant's case. The plaintiff’s ease had been presented with equal fairness in other portions of the charge.
Plaintiff’s requests for instructions could not have been affirmed without withdrawing the case from the consideration of the jury. That, under the evidence before them, would bave been manifest error. Defendant’s first request is framed substantially in the language of this Court in Lawall v. Groman, 180 Pa. 532, 539, and was not unwarranted. His remaining points were rightly affirmed. The case involved questions of fact which were clearly for the jury; and they were fairly submitted with instructions which appear to be adequate and free from substantial error. Further elaboration is unnecessary.
Judgment affirmed.